


116 HR 7412 IH: Business Interruption Relief Act of 2020
U.S. House of Representatives
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7412
IN THE HOUSE OF REPRESENTATIVES

June 29, 2020
Mr. Thompson of California introduced the following bill; which was referred to the Committee on Financial Services

A BILL
To establish a temporary voluntary program for support of insurers providing business interruption insurance coverage during the COVID-19 pandemic, and for other purposes.


1.Short titleThis Act may be cited as the Business Interruption Relief Act of 2020. 2.Findings and purposes (a)FindingsThe Congress finds that—
(1)mandatory civil authority shutdowns as a result of the coronarvirus disease 2019 (COVID-19) have adversely impacted businesses throughout the United States; (2)the American economy relies in part upon an investment in and expectation of insurance benefits that back business assets and the workforce;
(3)many businesses have paid policy premiums for business interruption coverage and, in particular, for coverage for civil authority shutdowns of businesses; (4)many businesses that purchased business interruption coverage and coverage for civil authority shutdowns did so in the expectation that insurance would protect a temporary shutdown of their workforce, prevent layoffs and furloughs, and allow an orderly restart of operations; and
(5)State laws mandate an orderly and prompt payment of first party insurance claims and insurers have claim management resources with the expertise and skills to timely manage claims payment and distribution of funds according to expected and relied upon guidelines and procedures that policyholders had the expectation to receive. (b)PurposesThe purposes of this Act are—
(1)to establish a program to encourage and provide support for insurers who timely pay claims under business interruption coverage to policyholders adversely affected by civil authority shutdowns resulting from the COVID-19 pandemic; and (2)to establish the program in a manner that ensures that—
(A)carriers that sold policies that cover business interruption losses for COVID-19 do not receive any Federal windfall; and (B)carriers that sold policies that expressly exclude coverage for a virus or pandemic for COVID-19 can avoid costly litigation with policyholders, and policyholders may receive policy benefits to compensate for government shutdown and business interruption.
3.Public/Private partnership business interruption insurance relief program for COVID-19
(a)EstablishmentThere is established in the Department of the Treasury the Business Interruption Relief Program. (b)VoluntaryParticipation in the Program on the part of an insurer shall be voluntary at the option of the insurer.
(c)Eligible policiesTo be eligible to participate in the Program, an insurer shall have, as of the date of initial participation in the Program, one or more outstanding and existing policies of insurance issued to a policyholder for business interruption insurance coverage that— (1)expressly include coverage for losses during any period of time that any civil authority shutdown as a result of the COVID-19 pandemic is in effect; and
(2)expressly exclude coverage for a virus. (d)Assistance (1)Reimbursement for payment of claimsUnder the Program, the Secretary shall provide financial assistance to reimburse any participating insurer that voluntarily pays benefits under an eligible policy for COVID-19 losses, thereby waiving the exclusion referred to in subsection (c)(2), in the amount of—
(A)the benefit to be paid in accordance with all terms of the policy; plus (B)any expenses incurred by the participating insurer relating to paying such claim.
(2)ProhibitionThe Program shall provide no benefit or reimbursement for an insurer’s payment and claim expenses for benefits paid under any policy for business interruption coverage that does not expressly exclude coverage for a virus. (3)Treatment of rights and duties (A)PolicyholdersPolicyholders under policies for which reimbursement is provided under the Program shall retain all first party rights to policies for business interruption insurance coverage.
(B)State lawParticipation in the Program by an insurer shall not supersede or replace any rights of good faith and fair duty under State insurance law. (4)ComplianceThe Secretary shall take any such actions as may be necessary, before providing any assistance pursuant to paragraph (1) to a participating insurer, that the participating insurer makes payment to policyholders in compliance with the terms and conditions of the policies referred to in subsection (c).
(e)Limitation on assistance for a participating insurerThe Secretary shall limit the amount of assistance provided for a participating insurer under the Program under this section according to the limits of the eligible policies involved. (f)DefinitionsFor purposes of this section, the following definitions shall apply:
(1)Business interruption insurance coverageThe term business interruption insurance coverage means property and casualty insurance coverage provided or made available for losses resulting from periods of suspended business operations, whether provided under broader coverage or separately. (2)Civil authority shutdownThe term civil authority shutdown means forced closure of businesses, or evacuation, by mandate, law, or order of any State or local government or governmental officer or agency.
(3)COVID-19 lossesThe term COVID-19 losses means for losses resulting from business interruption due to a civil authority shutdown as a result of the COVID-19 pandemic. (4)Eligible policyThe term eligible policy means a policy for business interruption insurance coverage described in section 3(c).
(5)InsurerThe term insurer has the meaning given such term in section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note). (6)Participating insurerThe term participating insurer means an insurer that—
(A)has voluntarily elected, in accordance with such procedures and requirements as the Secretary shall establish, to participate in the Program; and (B)is in compliance with the requirements under this section for participation in the Program. 
(7)ProgramThe term Program means the Business Interruption Relief Program established under this section. (g)RegulationsThe Secretary shall issue any regulations necessary to carry out the Program.
(h)FundingThere is authorized to be appropriated such sums as may be necessary for providing financial assistance under the Program to participating insurers.  